ON MOTION FOR REHEARING GRANTED
PER CURIAM.
We grant Dade County’s motion for rehearing, withdraw our prior opinion that was released on September 8, 1999, and substitute the following opinion in its place.
The plaintiff, Bert Friedman, etc., an official court reporter, appeals from an adverse final judgment denying declaratory relief. We reverse.
When the Office of the Official Court Reporter was abolished in 1995 by Chapter 95-286, § 6, Laws of Florida, the *588County’s duty to pay the official court reporters a supplemental salary, pursuant to Dade County Ordinance No. ll-l(b), ended. Because the County ceased compensating the official court reporters, operating under the old law, the obligation of those court reporters to store the court reporting notes in felony cases for ten years in compliance with Rule 2.075(e), Florida Rules of Judicial Administration, and Dade County Circuit Court Administrative Order No. 82-13, shifted to the County. Accordingly, the trial court should have granted the plaintiff declaratory relief and directed the plaintiff to turn the court reporting notes over to the County forthwith for storage.
Reversed and remanded with directions.